Citation Nr: 0829887	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  06-00 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to a rating in excess of 40 percent for right leg 
varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1961 to January 1966. This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2005 rating decision by the Roanoke RO which denied a rating 
in excess of 20 percent for the right varicose veins.  In 
June 2006, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with 
the claims file.  A July 2007 decision and remand by the 
Board in pertinent part remanded this matter for additional 
development.  A March 2008 rating decision increased the 
rating for the right leg varicose veins to 40 percent, 
effective January 29, 2008.  Inasmuch as the 40 percent 
rating assigned is not the maximum available, and because the 
veteran has not indicated he is satisfied with the rating, 
the matter remains on appeal.

In a May 2008 statement, the veteran questioned the effective 
date assigned for the 40 percent rating.  His statement noted 
that the effective date assigned was March 7, 2008, and that 
the effective date should either be the date the claim for 
increase was received (in April 2005) or the earliest date as 
of which it is shown that the disability increased in 
severity (which he concedes is when he was examined by VA on 
January 29, 2008).  On review of the record, the Board found 
that the veteran is mistaken as to the effective date for his 
40 percent rating for varicose veins, as the March 2008 
rating decision which granted the increase reflects that the 
grant was effective from January 29, 2008 (and not March 7, 
2008, as the veteran believes).  Since there appears to be no 
dispute as to the date entitlement arose in this case 
(January 29, 2008), the Board finds that there is no 
effective date matter on appeal.  

Finally, in correspondence received in February 2008, the 
veteran appears to again be seeking an increased rating for 
his service connected right knee disability.   (Notably, the 
Board's July 2007 decision granted a combined increased 
rating of 20 percent for the knee disability.)  That matter 
is referred to the RO for appropriate action.  



FINDING OF FACT

The veteran's right leg varicose veins are manifested by 
eczema, and persistent edema and ulcers; massive, board-like 
edema with constant pain at rest due to the varicose veins is 
not shown.


CONCLUSION OF LAW

A 60 percent rating is warranted for the veteran's right leg 
varicose veins.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.104, Diagnostic Code (Code) 7120 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  See; 38 C.F.R. § 3.159(b)(1)(including 
as amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 
30, 2008)).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the U.S. Court of Appeals for Veterans Claims 
(Court) held that in an increased rating claim, VCAA notice 
must include with some specificity notice of what evidence is 
needed to support the claim.  

A May 2005 letter (prior to the RO's initial adjudication of 
the claim) informed the veteran of evidence and information 
necessary to substantiate his claim, the information required 
of him to enable VA to obtain evidence in support of his 
claim, the assistance that VA would provide to obtain 
evidence and information in support of his claim, and the 
evidence that he should submit if he did not desire VA to 
obtain such evidence on his behalf.  Although the veteran was 
notified of the criteria for rating varicose 
veins/establishing a higher rating via a December 2005 
statement of the case (SOC) and not by a pre-decisional 
letter, which constitutes a notice defect, he is not 
prejudiced by such defect.  He has had ample opportunity to 
respond/supplement the record, and the claim was thereafter 
readjudicated (curing the defect) after the SOC was issued 
after had responded, and after he was re-examined.  See March 
2008 SSOC.  The veteran is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier, nor is it so alleged.

The RO has obtained all pertinent/identified records that 
could be obtained, and all evidence constructively of record 
has been secured.  The veteran has been examined by VA.  
Evidentiary development is complete to the extent possible. 
VA's duty to assist is met.

Factual Background, Legal Criteria, and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R.  Part 4.  Separate diagnostic 
codes identify the various disabilities.  

Varicose veins are rated under Code 7120, which provides for 
a 40 percent rating with persistent edema and stasis 
pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent rating requires persistent edema or 
subcutaneous induration, stasis pigmentation or eczema and 
persistent ulceration.  A 100 percent rating is warranted 
when due to the varicose  veins there is massive board-like 
edema with constant pain at rest.  38 C.F.R. § 4.104.

The Court has held that "staged" ratings are appropriate in 
an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The RO has assigned a 
staged increased rating; as noted in the Introduction above, 
in his May 2008 statement regarding the effective date of the 
increase to 40 percent the veteran conceded that entitlement 
to such rating was not shown prior to his January 29, 2008 
examination.  As that is the effective date assigned by the 
RO, only the matter of entitlement to a rating in excess of 
40 percent from that date remains on appeal.  

The record shows that the veteran's right leg varicose veins 
resulted from trauma in service.  The pertinent medical 
evidence consists essentially of the reports of VA 
examinations in June 2005 and in January 2008. . 

The June 2005 VA examination report contains descriptions of 
the veteran's varicose veins.  As the question remaining on 
appeal concerns the status of the veteran's varicose veins 
from January 29, 2008, a lengthy discussion of those 
descriptions is not necessary.  

On January 29, 2008 VA examination it was noted that the 
veteran had complaints of increased swelling and edema, pain, 
difficulty walking, burning pain sensations (paresthesias), 
venous stasis skin discoloration and dermatitis (eczema), 
venous ulcerations, and recurrent superficial varicosities.  
It was noted that the last ultrasound study was negative for 
deep vein thrombosis.  Physical examination revealed that the 
right leg was noticeably larger than the left (reflecting 
edema); the skin was diffusely discolored consistent with 
venous stasis dermatitis (eczema); there were recurrent 
varicose veins medially and venous ulcers posteriorly.  
Surgical incisions from previous vein stripping had healed.  
Pedal pulses were weakly palpable.  The impression was severe 
right lower extremity post-phlebitic syndrome with 
complications of chronic venous insufficiency including right 
leg edema, pain venous stasis dermatitis, venous ulceration, 
and recurrent varicosities.
At the hearing before the undersigned in June 2006, the 
veteran provided descriptions of his varicose veins that were 
essentially consistent with the findings reported on 
examinations.  The file also includes photographs of the 
veteran's varicose veins.  

Inasmuch as the findings pertaining to the veteran's right 
leg varicose veins noted on examination have included 
persistent edema, eczema, and persistent ulceration, the 
manifestations of the disability reasonably satisfy the 
above-outlined 38 C.F.R. § 4.71a, Code 7120 criteria for a 60 
percent rating for varicose veins.  Accordingly, a 60 percent 
rating is warranted for the right leg varicose veins.  
Massive board-like edema with constant pain at rest due to 
the right leg varicose veins was not described when the 
veteran was examined by VA.  Consequently, a further increase 
to 100 percent is not warranted.  

The Board recognizes that the March 2008 rating decision by 
the Appeals Management Center applied the amputation rule 
(See 38 C.F.R. § 4.68) to the veteran's right lower extremity 
disabilities that are rated under Codes 5010, 5257, and 7120.  
That determination is not before the Board.  


ORDER

A 60 percent rating is granted for the veteran's right leg 
varicose veins, subject to the regulations governing payment 
of monetary awards.    


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


